DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/22 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujii et al. (JP2017180726A).
Regarding claim 1, the Fujii et al. (hereinafter Fujii) reference discloses a seal ring (S) for a butterfly valve (Fig. 3), said seal ring being formed of resin (Solution), and being adapted to be attached to an annular groove (7) formed on an outer periphery of a butterfly valve that is opened or closed (Fig. 3), said butterfly valve being substantially disc shaped (Fig. 3) and rotatable around an axis of a valve shaft (Fig. 3) to seal a gap between the butterfly valve and a housing in which the butterfly valve is housed (Fig. 3), 
wherein a part of the seal ring protrudes from the annular groove when the valve is closed (Fig. 3), so that the seal ring adheres to the housing to seal the gap due to pressure from sealed fluid, and 
a radial direction thickness of the ring is set in a range of 7-11% of a ring outer diameter in a free state in which outer force is not applied thereto (Figs. 1,3), and a ring inner diameter in a state in which the diameter is enlarged due to pressure from the sealed fluid when the valve is opened, is smaller than an outer diameter of the valve (Fig. 3).
Regarding claim 2, the Fujii reference discloses a thickness reduction part of which the radial direction thickness of the ring is reduced (e.g. 13), on at least a part of a ring inner diametrical surface of the seal ring (Fig. 4).
Regarding claim 3, the Fujii reference discloses an abutment of the seal ring is formed as a composite step shaped abutment (Figs. 5-13).
Regarding claim 4, the Fujii reference discloses the resin forming the seal ring is a polyether ether ketone resin, a polyamide imide resin, or a polyphenylene sulfide resin (Para. [0015]).
Regarding claim 5, the Fujii reference discloses the butterfly valve is used as a control valve of an exhaust gas recirculation system of an internal combustion engine (Para. [0017]).

Response to Arguments
Applicant's arguments filed 11/25/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the “free state”, the argument is not persuasive. All of the structural limitations of claim 1 are disclosed in the Fujii reference. The “free state” is clearly shown in Fig. 1 of the Fujii reference without the outer force of the applied from element 8. Furthermore, the Fujii reference includes multiple radial direction thicknesses because of the overlapping portions at 15,22C, W1, etc., which are the same overlapping portions shown in Figs. 7a,7b of the current application and would read on the claim limitations. With regards to the applicant’s argument of the “outer force”, the argument is not persuasive because the limitation does not preclude a spring force that is radially inward of the seal.
With regards to the applicant’s argument of the how the seal functions when the valve is opened, the argument is not persuasive because the overlapping structure of the current application is the reason for how the structure behaves when the valve is open. The Fujii reference discloses similar overlapping structing within the seal and would be capable of behaving in the same manner as claimed.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILBERT Y LEE/Primary Examiner, Art Unit 3675